DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
In claim 1, line 11, “single turn” should be replaced with --multi-turn--.
In claim 2, line 4, “single turn” should be replaced with --multi-turn--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onaka et al. (US 2019/0077256).

Regarding claim 1, Onaka et al. discloses a magnetic sensor package (element 100, Fig. 10), comprising: at least one integrated device die comprising: a single turn sensor (element 12p, Fig. 10) having a sensing element (element 12, Fig. 1A and 10) configured to detect the orientation (i.e., angle) of a magnetic field generated by a rotating magnet (element 142, Fig. 2A) (see par. [0135]); and a multi-turn sensor (element 10p, Fig. 10) having a sensing element (elements 40a, 40b, Fig. 1A) configured to detect a number of turns of the rotating magnet (see par. [0135]), the multi-turn sensor comprising a different type sensor (i.e., Hall element sensor) from the single turn sensor (i.e., magneto-resistive element sensor) and positioned such that the sensing element of the single turn sensor at least partially overlaps the sensing element of the multi-turn sensor (i.e., the Applicant is reminded that during examination claims are given the broadest reasonable interpretation in light of the specification without importing limitations into the claims. Therefore, absent any indication in the claim of the specific direction in which the sensors overlap, Onaka et al. is read as having an overlapping direction in which the sensors at least partially overlap); a package substrate (element 130, Fig. 10), wherein the at least one integrated device die is mounted onto the package substrate; and a housing (element 136, Fig. 10), wherein the housing encases the package substrate at the at least one integrated device die (see Fig. 10).
Regarding claim 2, Onaka et al. discloses a magnetic sensor package, wherein the at least one integrated device die comprises a first integrated device die comprising the single turn sensor, and a second integrated device die comprising the multi-turn sensor (see Fig. 10).
Regarding claim 5, Onaka et al. discloses a magnetic sensor package, wherein the first integrated device die is stacked onto the second integrated device die (see Fig. 10).
Regarding claim 8, Onaka et al. discloses a magnetic sensing system (element 150, Fig. 2A), comprising: a rotatable magnet (element 142, Fig. 2A) configured to generate a rotating magnetic field; and a magnetic sensor package (element 100, Fig. 10), comprising: at least one integrated device die comprising: a single turn sensor (element 12p, Fig. 10) having a sensing element (element 12, Fig. 1A and 10) configured to detect the orientation (i.e., angle) of a magnetic field generated by a rotatable magnet (see par. [0135]); and a multi-turn sensor (element 10p, Fig. 10) having a sensing element (elements 40a, 40b, Fig. 1A) configured to detect a number of turns of the rotatable magnet, the multi-turn sensor comprising a different type sensor (i.e., Hall element sensor) from the single turn sensor (i.e., magneto-resistive element sensor) and positioned such that the sensing element of the single turn sensor at least partially overlaps the sensing element of the multi-turn sensor (i.e., the Applicant is reminded that during examination claims are given the broadest reasonable interpretation in light of the specification without importing limitations into the claims. Therefore, absent any indication in the claim of the specific direction in which the sensors at least partially overlap, Onaka et al. is read as having an overlapping direction in which the sensors overlap); a package substrate (element 130, Fig. 10), wherein the at least one integrated device die is mounted onto the package substrate; and a housing (element 136, Fig. 10), wherein the housing encases the package substrate at the at least one integrated device die (see Fig. 10).
Regarding claim 9, Onaka et al. discloses a magnetic sensing system, wherein the magnetic sensor package is aligned with a rotational axis of the rotatable magnet (see Fig. 2A).
Regarding claim 10, Onaka et al. discloses a magnetic sensing system, wherein a center of the single turn sensor is aligned with the rotational axis of the rotatable magnet (see Fig. 2A).
Regarding claim 12, Onaka et al. discloses a magnetic sensing system, wherein the magnetic sensor package is at a first position within a plane perpendicular to the rotational axis of the rotatable magnet (see Fig. 2A).
Regarding claim 13, Onaka et al. discloses a magnetic sensing system, wherein the first position experiences a constant magnetic field strength as the magnet rotates (see Fig. 2A).
Regarding claim 14, Onaka et al. discloses a method of manufacturing a magnetic sensor package, the method comprising: providing a package substrate (see Fig. 26); forming at least one integrated device die on the package substrate (see Figs. 27-29), the at least one integrated device die comprising a single turn sensor (element 12p, Fig. 10) having a sensing element (element 12, Fig. 1A and 10) configured to detect the orientation (i.e., angle) of a magnetic field generated by a rotating magnet (element 142, Fig. 2A) (see par. [0135]), and a multi-turn sensor (element 10p, Fig. 10) having a sensing element (elements 40a, 40b, Fig. 1A) configured to detect a number of turns of the rotating magnet such that the sensing element of the single turn sensor at least partially overlaps the sensing element of the multi-turn sensor (i.e., the Applicant is reminded that during examination claims are given the broadest reasonable interpretation in light of the specification without importing limitations into the claims. Therefore, absent any indication in the claim of the specific direction in which the sensors overlap, Onaka et al. is read as having an overlapping direction in which the sensors at least partially overlap), the multi-turn sensor comprising a different type sensor (i.e., Hall element sensor) from the single turn sensor (i.e., magneto-resistive element sensor); and forming a housing around the package substrate (see Fig. 30).
Regarding claim 15, Onaka et al. discloses a method of manufacturing a magnetic sensor package, wherein forming the at least one integrated device die comprises forming a first integrated device die comprising the single turn sensor and forming a second integrated device die comprising the multi-turn sensor (see Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al. (US 2019/0077256) in view of Saito et al. (US 2021/0149000).

Regarding claims 6 and 18, even assuming arguendo, without conceding, that Onaka et al. does not disclose a die attach film, Saito et al. shows that this feature is well known in the art. Saito et al. discloses a magnetic sensor package (element 1, Fig. 1), wherein the integrated device die (element 2, Fig. 1) is mounted to the package substrate (element 4, Fig. 1) using a die attach film (see par. [0063]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, lowering the stress applied on the integrated device die by the molding process, lowering the affection caused by the stress to the integrated device die, thereby improving the structural stability of the product and providing great efficiency.
Regarding claims 7 and 19, although Onaka et al. appears to be silent about the material of the package substrate, Saito et al. shows that utilizing a non-magnetic material, such as copper, for the package substrate is well known in the art (see par. [0063]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize copper the package substrate to prevent magnetic field distortions, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al. (US 2019/0077256) in view of Wada et al. (US 9,372,243).

Regarding claims 6 and 18, even assuming arguendo, without conceding, that Onaka et al. does not disclose a die attach film, Wada et al. shows that this feature is well known in the art. Wada et al. discloses a magnetic sensor package (element 11, Fig. 2), wherein the integrated device die (element 4, Fig. 2) is mounted to the package substrate (element 2, Fig. 2) using a die attach film (element 13, Fig. 2) (see col. 3, lines 24-30). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, lowering the stress applied on the integrated device die by the molding process, lowering the affection caused by the stress to the integrated device die, thereby improving the structural stability of the product and providing great efficiency.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al. (US 2019/0077256) in view of Izawa et al. (US 5,637,995).

Regarding claims 7 and 19, although Onaka et al. appears to be silent about the material of the package substrate, Izawa et al. shows that utilizing a non-magnetic material, such as copper, for the package substrate is well known in the art (see col. 14, lines 52-67). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize copper for the package substrate to prevent magnetic field distortions, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al. (US 2019/0077256) in view of Gruber et al. (US 8,575,924).

Regarding claims 21-24, even assuming arguendo, without conceding, that Onaka et al. does not disclose an application specific integrated circuit (ASIC) die, Gruber et al. shows that this feature is well known in the art. Gruber et al. discloses a magnetic sensing system (element 5, Fig. 2), wherein the at least one integrated device die further comprises an application specific integrated circuit (ASIC) die (element 7, Fig. 2) coupled to the package substrate (element 24, Fig. 2), wherein the ASIC die is disposed between the package substrate and the sensing integrated device die (element 6, Fig. 2). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved integration, space optimization and miniaturization of the device.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Motz et al. (US 2007/0200564) discloses a magnetic field sensor comprising overlapping first and second sensors.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 14 have been considered but are moot in view of the new grounds of rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
9/30/2022